CARSON, Judge.
 No objections or exceptions were entered by the respondent during the hearing. The purported assignments of error are not proper and ought not be considered by this court. Rules 19 and 28, Rules of Practice in the Court of Appeals of North Carolina. The exception to the signing of the judgment is the only exception properly presented. Moore v. Brokers, Inc., 9 N.C. App. 436, 176 S.E. 2d 355 (1970) ; Highway Comm. v. Rankin, 2 N.C. App. 452, 163 S.E. 2d 302 (1968). It appears from an examination of the record that there was an abundance of facts to support the order of the court.
No error.
Judges Britt and Hedrick concur.